Citation Nr: 0013285
Decision Date: 05/19/00	Archive Date: 09/08/00

DOCKET NO. 98-08 159               DATE MAY 19, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUE

1. Entitlement to an increased rating for residuals of a gunshot
wound to the right thigh, with retained foreign bodies, involving
Muscle Groups XIV and XV, currently evaluated as 20 percent
disabling.

2. Entitlement to an increased rating for post-traumatic stress
disorder (PTSD) currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for non-Hodgkin's lymphoma,
stage IV, currently evaluated as 30 percent disabling.

4. Entitlement to a total compensation rating based upon individual
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by: R. Edward Bates, Attorney

ATTORNEY FOR THE BOARD 

K. J. Loring, Counsel 

INTRODUCTION

The veteran had active military service from January 1967 to July
1970.

This matter arises from a December 1997 rating decision from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois, which denied the benefits sought on appeal. The
case has been referred to the Board of Veterans' Appeals (Board)
for resolution.

The Board notes that the veteran was notified by letter in December
1998, that his record was being transferred to the Board for
appellate review. He submitted additional evidence to the Board in
January 2000, accompanied by a waiver of consideration by the
agency of original jurisdiction. However, applicable law provides
that an appellant has 90 days following the notification that the
record has been transferred to the Board, or until the date the
appellate decision is promulgated by the Board, whichever comes
first, to submit additional evidence. Following expiration of the
specified period, the Board "will not accept" additional evidence
unless demonstrated by motion that there was good cause for the
delay. 38 C.F.R. 20.1304 (1999). In the instant case, there is no
such motion or explanation for the delay. Thus, the Board refers
this evidence to the RO for appropriate action, to include
consideration as an application to reopen.

FINDINGS OF FACT

1. The residual of the veteran's gunshot through and through wound
to the right thigh involving Muscle Group XIV and Muscle Group XV
is now productive of moderate impairment of these muscle groups as
reflected by slight weakness in the

- 2 -

vastus medialis and partial saphenous nerve injury with residual
numbness and tingling involving the medial portion of the right
knee, without limitation of motion or diminished strength. .

2. The veteran's PTSD is currently in remission and is manifested,
when active, of no more than mild and transient symptoms which
decrease work efficiency and ability to perform occupational tasks
only during periods of significant stress.

CONCLUSIONS OF LAW

1. The schedular criteria for a combined disability evaluation of
30 percent for residuals of a gunshot wound to the right thigh with
retained foreign bodies, involving Muscle Group XIV and XV, have
been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.55(d),(e); 4.73, Diagnostic Codes 5314, 5315; 4.124a, Diagnostic
Code 8527 (1999).

2. The schedular criteria for a disability evaluation in excess of
10 percent for PTSD have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.132, Diagnostic Code 9411 (1996); 38 C.F.R.
4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Ratings

The Board finds that the veteran's claims are well grounded within
the meaning of 38 U.S.C.A. 5107(a). When a veteran is seeking an
increased rating, an assertion of an increase in severity is
sufficient to render the increased rating claim well grounded.
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

- 3 - 

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155. Separate diagnostic codes identify the
various disabilities. Where entitlement to compensation has been
established and an increase in the disability rating is at issue,
it is the present level of disability that is of primary concern.
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is a
question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria for that rating. Any reasonable
doubt regarding a degree of disability will be resolved in favor of
the veteran. 38 C.F.R. 4.7. (1999).

A. Increased Rating for GSW to the Right Thigh, Muscle Groups XIV
and XV

Service medical records reveal that the veteran sustained a through
and through gunshot wound to the anterior right thigh in February
1968. A physical evaluation noted that the veteran had good
quadriceps strength and sensory evaluation was normal. Prior to
separation in 1970, his gunshot wound was noted to be healed.

The veteran is currently assigned a 20 percent rating pursuant to
38 C.F.R. 4.73, Diagnostic Codes 5314, 5315, which describe injury
to Muscle Groups XIV and XV, respectively. For rating purposes, the
skeletal muscles of the body are divided into 23 muscle groups in
5 anatomical regions, which include 6 muscle groups for the pelvic
girdle and thigh (Diagnostic Codes 5313 through 5318). 38 C.F.R.
4.55(b) (1999). For muscle group injuries involving different
groups, acting on the same unankylosed joint, a rating may be
combined, but must be lower than the evaluation for unfavorable
ankylosis of that joint. 38 C.F.R. 4.55(d). For muscle group
injuries in different anatomical regions which do not act upon
ankylosed joints, each muscle group injury shall be separately
rated and the ratings combined under the provisions of Sec. 4.25.
38 C.F.R. 4.55(f).

The function of Muscle Group XIV is extension of the knee and
simultaneous flexion of the hip and flexion of the knee using the
anterior thigh group muscles.

4 - 

Under this particular diagnostic code, a 10 percent rating is
warranted for moderate impairment and a 30 percent rating is
warranted for moderately severe impairment. The function of Muscle
Group XV is adduction of the hip, flexion of the hip, and flexion
of the knee. Muscles of the mesial thigh group are affected. Under
this diagnostic code, a 10 percent rating is warranted for moderate
impairment and a 20 percent rating is warranted for moderately
severe impairment, a 30 percent rating is warranted for severe
impairment.

In assessing the degree of muscle impairment, the regulations
provide that a moderate disability is indicated by a through and
through or deep penetrating wound of relatively short track by
single bullet or small shell or shrapnel fragment. Entrance and (if
present) exit scars linear or relatively small and so situated as
to indicate relatively short track of missile through muscle
tissue; signs of moderate loss of deep fascia or muscle substance
or impairment of the muscle tonus, and of definite weakness or
fatigue in comparative tests.

A moderately severe disability is indicated by objective findings
of entrance and (if present) exit scars, indicating track of
missile through one or more muscle groups, with loss of deep
fascia, muscle substance, or normal firm resistance of muscles
compared with the sound side, or tests of strength and endurance
which demonstrate positive evidence of impairment when compared
with the sound side. Objective findings which support a severe
disability rating include ragged, depressed and adherent scars
indicating wide damage to muscle groups in missile track, loss of
deep fascia or muscle substance, or soft flabby muscles in wound
area, or that muscles swell and harden abnormally in contraction.

A severe disability is indicated by a through and through or deep
penetrating wound due to high-velocity missile, or multiple low
velocity missiles, or with shattering bone fracture or open
comminuted fracture with extensive debridement, prolonged
infection, or sloughing of soft parts, intermuscular binding and
scarring. Objective findings include ragged, depressed and adherent
scars showing wide damage to muscle groups in missile track, with
loss of deep fascia or muscle substance, or soft flabby muscles in
wound area. Muscles swell and harden abnormally in

5 - 

contraction. Tests of strength, endurance, or coordinated movements
compared with the corresponding muscles of the uninjured side
indicate severe impairment of function. In addition, X-ray evidence
of minute multiple scattered foreign bodies indicating
intermuscular trauma and explosive effect of the missile, or
adhesion of scar to one of the long bones are signs of severe
muscle impairment. 38 C.F.R. 4.56(d) (1999).

A VA examination report of June 1971 noted a through and through
gunshot wound to the right thigh with some nerve damage. The
veteran complained of pain inside the right thigh. The physical
examination showed thigh circumference to be identical bilaterally.
There was a healed scar of entrance on the lateral aspect of the
right thigh, 6 centimeters (cm), and a wound of exit scar on the
medial aspect of the night thigh, about 11 cm, with suture marks.
The examiner noted that the scar was slightly depressed. An X-ray
showed a few small metallic fragments in soft tissue. The examiner
reported a diagnosis of gunshot wound through right thigh with
healed scars and some subjective complaints.

VA outpatient records through October 1990 show no significant
complaints or clinical findings with regard to the veteran's right
thigh. A VA examination of December 1990 noted a 2 inch wound scar
along the lateral aspect of the right thigh with very slight
herniation and palpable muscle defect. The medial side of the same
thigh showed an exit scar about 6 inches long, 1.5 inches wide,
also well-healed. Range of motion studies of the hip and knee
joints showed no impairment of the joints and there was no bony
involvement. The functional aspects of the right thigh seemed
fairly well preserved, despite muscle damage. An X-ray of the right
femur was negative. The diagnosis was reported as: History of
gunshot wound injury, right thigh, with involvement of Muscle Group
XIV and XV, now healed, with period symptomatic residuals.

In August 1997, a VA examiner noted the veteran's report of history
and complaint of tingling in the knee and at the level of the scar
on his right thigh. The physical examination reiterated the
previous findings of location and size of the wounds. There was
some mild vastus medialis atrophy and some decreased sensation of
the

- 6 - 

infrapatellar branch of the saphenous nerve. The neuromotor system
was otherwise intact throughout the night lower extremity. Strength
was 5/5 throughout. Sensation was intact in the rest of the
cutaneous nerves. He had full range of motion of his right hip and
right knee. The diagnosis was reported as some soft tissue deficits
and scarring and slight weakness in the vasus medialis, most likely
due to injury from the bullet. There was no significant joint
damage. The examiner noted that the veteran sustained saphenous
nerve injury with the gunshot wound with residual medial knee
numbness and tingling, likely to persist.

The veteran was wounded in February 1970 and remained hospitalized
until June of that year. The lengthy hospitalization in service
indicates significant injury was incurred as a result of the
wounding. Moreover, as confirmed by the VA examination report of
December 1990, there was moderate injury to Muscle Group XIV and
XV. The current VA examination report shows that the veteran's
thigh circumference is essentially the same bilaterally and there
is only mild vastus medialis atrophy. He has some soft tissue
deficits. There is no evidence of loss of deep fascia or muscle
substance or impairment of the muscle tonus, or definite weakness
or fatigue. The veteran has 5/5 muscle strength throughout the
right lower extremity, with full range of motion of the hip and
knee joints. The retained foreign bodies are represented by a "few
small metallic fragments in soft tissue," without evidence of
sequelae. The primary manifestation of injury is decreased
sensation of the saphenous nerve causing numbness and tingling in
his knee. However, consideration of this disability pursuant to the
regulations governing injury to the internal saphenous nerve, 38
C.F.R. 4.124a, Diagnostic Code 8527, would be of no benefit to the
veteran as a maximum 10 percent rating is allowable for severe to
complete paralysis. In the instant case, the saphenous nerve is
affected to only a mild degree.

The Board takes into consideration the original injury in service
and the extent of damage reflected on the current VA examination,
as well as the veteran's complaints. The Board concludes that the
findings now reflect moderate muscle injury warranting elevation to
a moderately severe rating. In light of the through and through
nature of the original wound, and the injury to both muscle groups,
the

- 7 - 

veteran should be assigned a combined 30 percent rating injury
involving Muscle Group XIV and Muscle Group XV. In this regard, the
Board must look to the regulatory provision of 38 C.F.R. 4.55(d),
which provides that the combined rating acting on the same
unankylosed joint must be lower than the evaluation for unfavorable
ankylosis of that joint. Pursuant to the applicable criteria of 38
C.F.R. 4.71a, Diagnostic Code 5250, a 70 percent rating is assigned
for unfavorable ankylosis of the hip, and under Diagnostic Code
5256, a minimum 40 percent rating is assigned for unfavorable
ankylosis of the knee.

In assessing the veteran's degree of disability, the Board notes
that although each muscle group affects the hip and the knee, the
evidence clearly shows that the veteran's knee is affected more
than his hip. In such instances, for muscle group injuries which
are in the same anatomical region, but do not act on the same
joint, the evaluation for the most severely injured muscle group
will be increased by one level and used as the combined evaluation
of the affected muscle groups. 38 C.F.R. 4.55(e). While the Board
is unclear whether the major injury was actually to Muscle Group
XIV or XV, resolution of reasonable doubt warrants an increased
rating under 38 C.F.R. 4.55(e), based upon involvement of both
groups, with the right knee being most affected by limitation of
motion.

Accordingly, the Board concludes that pursuant to 38 C.F.R. 4.73,
Diagnostic Code 5314, a rating of 30 percent is warranted for
residuals of a gunshot wound to the night thigh, involving Muscle
Groups XIV and XV.

B. Increased Rating for PTSD

As noted previously, in assessing the veteran's disability, the
Board reviews the evaluations as determined by the application of
a schedule of ratings which is based on average impairment of
earning capacity. 38 U.S.C.A. 1155. With regard to mental disorders
in particular, the rating agency shall consider the frequency,
severity, and duration of psychiatric symptoms, the length of
remissions, and the veteran's capacity for adjustment during
periods of remission. The rating agency shall assign an evaluation
based on all the evidence of record that bears on

- 8 - 

occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. When evaluating the level of disability from a
mental disorder, the rating agency will consider the extent of
social impairment, but shall not assign an evaluation solely on the
basis of social impairment. 38 C.F.R. 4.126(a), (b) (1999).

The veteran was granted service connection for PTSD effective
November 1982. He was assigned a 10 percent rating, which remains
in effect currently. The Board observes that although the veteran's
claim was filed well after the November 7, 1996 effective date for
revised regulations governing mental health criteria. the RO has
also reviewed this claim under both the old and new criteria.
Therefore, the Board will proceed to do the same, in keeping with
the RO's action to follow the Court's mandate to have the most
favorable version of the regulations apply to a veteran's claim.
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The veteran's 10 percent rating under the regulations in effect
prior to November 7, 1996, is indicative of emotional tension or
other evidence of anxiety productive of mild social and industrial
impairment. A 30 percent rating pursuant to these ml regulations is
indicative of definite industrial impairment as characterized by
definite impairment in the ability to establish or maintain
effective and wholesome relationships with people. The
psychoneurotic symptoms result in such reduction in initiative,
flexibility, efficiency and reliability levels as to produce
definite industrial impairment. 38 C.F.R. 4.132, Diagnostic Code
9411 (1996). With regard to the criteria for such a rating, it
should be noted that in a precedent opinion, dated November 9,
1993, the General Counsel of VA concluded that the term "definite"
is to be construed as "distinct, unambiguous, and moderately large
in degree." It represents a degree of social and industrial
inadaptability that is "more than moderate but less than rather
large." VAOPGCPREC 9-93 (Nov. 9, 1993).

According to the schedular criteria currently in effect, a 10
percent rating is indicative of occupational and social impairment
due to mild or transient symptoms which decrease work efficiency
and ability to perform occupational tasks only during periods of
significant stress, or; symptoms controlled by continuous

9 - 

medication. A 30 percent rating is indicative of PTSD
symptomatology that is manifested by occupational and social
impairment with an occasional decrease in work efficiency and
intermittent periods of inability to perform occupational tasks
(although generally functioning satisfactorily, with routine
behavior, self-care, and conversation normal), due to such symptoms
as: depressed mood, anxiety, suspiciousness, panic attacks (weekly
or less often), chronic sleep impairment, mild memory loss (such as
forgetting names, directions, recent events). 38 C.F.R. 4.130,
Diagnostic Code 9411 (1999).

In the instant case, the medical evidence of record does not
support a rating in excess of 10 percent for PTSD symptomatology.
The VA outpatient mental health records, covering the period from
February 1989 to October 1990 show that the veteran was in
counseling on a monthly basis and noted to be doing satisfactorily.
In October 1990 the veteran was reported to be stable. A VA
examination report of December 1990 indicated that the veteran had
PTSD by history, there was no evidence of a changed affect, his
judgment was intact, and he stated that he no longer had recurrent
dreams or nightmares. There are no further outpatient treatment
records. In August 1997, the veteran was afforded a VA examination.
He reported that his experiences in Vietnam were traumatic but he
did not identify a specific incident. He stated that he was
sleeping well with medication. He denied flashbacks, nightmares, or
ongoing discomfort or hyperalertness in crowds. He reported that he
preferred to stay to himself but had no difficulty going out when
he needed to. He had a social life and social acquaintances and
occasionally played pool. He reported occasional problems with his
temper that he was able to control. The mental status evaluation
revealed a euthymic mood and full affect. There was no evidence of
psychomotor abnormality and no psychotic symptoms. There was no
evidence of a formal thought disorder and insight and judgment
appeared intact. The examiner reported an Axis I diagnosis of.
History of post-traumatic stress disorder, currently in remission.
The veteran's global assessment of functioning (GAF) score reported
on Axis V was 65.

In reviewing the medical evidence of record, it is clear that the
veteran's PTSD symptomatology, when present, is indicative of no
more than mild impairment

- 10 - 

under either the old or the revised regulations. The preponderance
of the evidence is against any finding of intermittent periods of
inability to perform occupational tasks due to depressed mood,
anxiety, suspiciousness, panic attacks or chronic sleep impairment.
Indeed, the veteran has reported that his sleep is improved his
symptoms are reported in remission. Moreover, the GAF score of 65
represents some mild symptoms, or some difficulty in social or
occupational functioning, but generally functioning pretty well.
The GAF scores are set forth in the DSM-IV, which has been adopted
by the VA. See 38 C.F.R. 4.125 (1999). There is no evidence to
indicate definite impairment, thus a disability rating in excess of
10 percent is not warranted.

As the preponderance of the evidence is against this claim, it
follows that there is no evidence of record that is in relative
equipoise, thus, the doctrine of reasonable doubt is not for
application. 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App.
49, 54 (1990).

ORDER

An increased rating of 30 percent for residuals of a gunshot wound
to the right thigh, with retained foreign bodies, involving Muscle
Groups XIV and XV, is granted, subject to the provisions governing
the award of monetary benefits.

An increased rating for PTSD is denied.

REMAND

In reviewing the evidence of record regarding the veteran's claim
for an increased rating for non Hodgkin's lymphoma, the Board notes
that the schedular criteria for evaluation of non-Hodgkin's
lymphoma were changed effective October 23, 1995. The veteran's 30
percent rating was assigned pursuant to the regulations in effect
prior to October 23, 1995. Although the revised regulations took
effect well before

- 11 -

this particular claim for an increase, filed in 1997, the RO
reviewed the veteran's condition under both the old and the new
regulatory criteria, and advised him accordingly in the statement
of the case issued in April 1998.

The newly revised criteria pertaining to non Hodgkin's lymphoma
provide that when there has been no local recurrence or metastasis,
the disability is rated on residuals. In the instant case, the
veteran's residuals affect his respiratory system.

A December 1990 VA examination report noted that the veteran was
asymptomatic except for occasional shortness of breath with
exertion. A pulmonary function test noted that all lung volumes
were decreased, resulting in a moderate restrictive defect. While
the vital capacity of the veteran's lungs was reported, there was
no evaluation of predicted diffusion capacity of carbon monoxide,
single breath (DLCO) (SB). Under the applicable rating criteria,
the results of both methods of evaluating lung capacity are used to
determine disability level. Moreover, while the August 1997 VA
examination report indicated minimal residual sequelae of the
veteran's lymphoma, there was no pulmonary function test to support
such conclusion. Thus, in order to best evaluate the residuals of
the veteran's non- Hodgkin's lymphoma, stage IV, further evaluation
is necessary.

In light of the Board's remand of the veteran's claim for an
increased rating for non-Hodgkin's lymphoma, the claim for a total
compensation rating must be deferred pending the RO's re-evaluation
of the service-connected lymphoma as the issues are inextricably
intertwined. If the rating assigned to this disability changes, it
will have an impact upon the veteran's individual unemployability
issue on appeal. Therefore, the Board concludes that the issues are
intertwined to such an extent that the Board may not properly
proceed with appellate review of the individual unemployability
claim at this time and will defer that matter pending the RO's
review of the requested VA examination. Harris v. Derwinski, 1 Vet.
App. 180 (1991).

- 12 - 

Accordingly, in view of the foregoing, the case is remanded to the
RO for the following action:

1. The veteran should be afforded a VA respiratory examination to
determine the current manifestations of his non-Hodgkin's lymphoma.
The claims folder should be reviewed by the examiner before the
examination. All appropriate tests should be performed, and the
examination should include a pulmonary function test that comports
with the criteria of 38 C.F.R. 4.97, Diagnostic Code 6844, to
include evaluation of predicted diffusion capacity of carbon
monoxide, single breath (DLCO) (SB) and evaluation of forced vital
capacity.

2. Once the development requested has been completed, the RO should
again review the veteran's claim for an increased rating for non-
Hodgkin's lymphoma, as well as the claim for a total compensation
rating based upon individual unemployability. If either of the
claims continues to be denied, the veteran and his representative
should be furnished a supplemental statement of the case, and be
afforded the appropriate opportunity to respond to the supplemental
statement of the case before the record is returned to the Board
for further review.

The purpose of this remand is to comply with the VA's duty to
assist and to provide the veteran with a thorough contemporaneous
examination. The Board does not intimate any opinion as to the
merits of the appeal. The veteran has the right to

- 13 -

submit additional evidence and argument on the matter the Board has
remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

BRUCE KANNEE 
Member, Board of Veterans' Appeals

14 -



